This is a companion case to that of Deason vs. Deitz, recently considered by us. Part of the same transaction is involved in this case, that was considered by us in the case just referred to.
The appellee, Moses Kreiger, filed his bill to foreclose a purchase money mortgage against the appellant, Katherine N. Deason. The mortgage had been assigned to him by the appellee, Industrial Service Corporation. The defendant filed an answer containing a claim for affirmative relief, averring that she had been fraudulently induced to enter into the bargain which had caused her to make a cash payment and execute the notes and mortgage in suit. Upon the basis of the facts set up in her answer, defendant asked affirmative relief by way of rescission of the notes and mortgage and return of her down payment. The court struck the answer as insufficient in law on the facts alleged, and refused to permit an amended answer of like import, to be filed. These rulings constitute the basis for this appeal and they should be affirmed on authority of Stokes vs. Victory Land Co.,99 Fla. 795, 128 Sou. Rep. 408, and similar cases; also Davidson vs. Davis, 59 Fla. 476, 52 Sou. Rep. 139, as to the claim of usury.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur. *Page 487 
BUFORD, C.J., AND ELLIS, J., concur in the opinion and judgment.
Filed under Rule 21 A.